internal_revenue_service number info release date index number -------------------------------------- ---------------------- ------------------------------- department of the treasury washington dc person to contact ------------------------- id no telephone number --------------------- refer reply to cc psi b1 - genin-151277-04 date nov taxpayer -------------------------------------- dear taxpayer this responds to your letter dated date in which it was requested that we recognize taxpayer’s election to be an s_corporation effective date the information submitted explains that the corporation submitted a valid revocation of its s election to the irs service_center effective date although we are unable to respond to your request as submitted this letter provides useful information relating to your request the law provides if an s_corporation_election has been terminated the corporation is not eligible to make another s_corporation_election for any taxable_year before its fifth taxable_year that begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1362 the regulations provide the commissioner may permit a corporation to make a new election before the 5-year period expires reg sec_1_1362-5 the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted permission to elect to be an s_corporation before the expiration of the 5-year period must be done through a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2004_1 copy enclosed in addition revproc_2004_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2004_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please contact ------------------------- at -------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2004_1
